EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 1, 2019, by and between Clinigence Holdings, Inc., a Delaware corporation
(the “Company”), and Lawrence Schimmel, M.D., (the “Employee” and together with
the Company referred to as the “Parties”) to become effective as of the date
hereof (the “Effective Date”). For good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.                  Positions and Duties.

(a) Position. The Employee shall initially serve as Chief Medical Officer of the
Company. The Company may change the Employee’s position and/or title to those of
another senior executive officer as the Company’s needs change.

 

(b) Duties. The Employee shall perform for the Company the duties that arec
ustomarily associated with being a senior executive officer that are consistent
with his experience and skills and such other duties as may be assigned to the
Employee from time to time by the Company’s Board of Directors (the “Board”)
and/or the Company’s Chief Executive Officer (the “CEO”) that are consistent
with the duties normally performed by those performing the role of the most
senior executives of similar entities.

 

(c) Reporting. The Employee shall report directly to the CEO.

 

(d) Devotion of Time. The Employee shall devote such working time,
attention,knowledge, skills and efforts as may be required to fulfill the
Employee’s duties hereunder and not less than a full-time (40 hours per week)
commitment.

 

(e) Location. The Employee shall be based in South Florida.

 

(f) Company Policies. The Employee agrees to comply with the policies and
procedures of the Company as may be adopted and changed from time to time. If
this Agreement conflicts with such policies or procedures, this Agreement shall
control.

 

(g) Fiduciary Duties. The Employee owes a duty of loyalty to the Company, as
well as a duty to perform his duties in a manner that is in the best interests
of the Company.

 

2.                  Term. The term of this Agreement shall be for a three (3)
year period commencing on the Effective Date (the “Initial Term”). The term of
this Agreement shall automatically renew for an additional year (each, a
“Renewal Term”) following the Initial Term and any Renewal Term unless either
Party provides written notice to the other Party at least sixty (60) days before
the end of the Initial Term or any Renewal Term, as applicable, that it does not
desire to renew this Agreement, in which case this Agreement shall expire at the
end of the Initial Term or any Renewal Term, as applicable. The Initial Term and
any Renewal Term are referred to herein collectively as the “Term”.

3.                  Compensation and Related Matters. The Company shall provide
the Employee with the compensation and benefits set forth in this Section 3
during the Term. Authority to take action under this Section 3 with respect to
the Employee’s compensation and benefits may be delegated by the Board to its
compensation committee and/or the CEO.

(a) Base Salary. The Company shall pay the Employee for all services rendered a
base salary of one hundred eighty thousand Dollars ($180,000) per year (the
“Base Salary”), payable in accordance with the Company’s payroll procedures,
subject to customary withholdings and employment taxes. The Base Salary shall be
evaluated annually by the Board for increase only.

 

(b)               Annual Bonus. The Employee will be eligible to receive an
annual cash

bonus (the “Annual Bonus”) for each fiscal year during the Term based on the
extent to which, in the discretion of the Board, the Employee achieves or exceed
specific and measurable individual and Company performance objectives
established by the Board and communicated to the Employee in advance.

(c)               Long Term Incentive Awards. The Employee shall be eligible to
participate in any long-term incentive plan that may be available to similarly
positioned executives. The Board may determine to grant long-term incentive
awards in cash or in equity awards settled in shares of the Company’s stock,
including but not limited to stock options, restricted stock and performance
shares. In the event the Employee terminates service as a Good Leaver, any
requirements under a long-term incentive award held by the Employee shall be
deemed to have been satisfied by the Company immediately prior to such
termination. A “Good Leaver” means that, during the Term, either the Employee
has resigned for Good Reason (as defined in Section 4(e) below), the Company has
terminated the Employee’s employment without Cause (as defined in Section 4(d)
below or the Employee terminates employment on account of death or Disability
(as defined in Section 4(b) below). For avoidance of doubt, being a Good Leaver
entitles the Employee to be fully vested with respect to any restricted stock,
stock options, or other equity rights with vesting conditions based solely on
continued employment, and to be entitled to payment with respect to any
long-term incentive award subject to corporate or business goals to the extent
that such goals are met during the performance period on the same basis as if
the Employee had remained continuously employed with the Company.

 

(d)               Paid Time Off. During the term, the Employee shall be entitled
to twenty (20) business days of paid time off (“PTO”) per calendar year which
shall be accrued ratably during the calendar year, to be taken at such times and
intervals as shall be agreed to by Company and the Employee in their reasonable
discretion. The Employee shall be entitled to accrue a maximum of twenty (20)
business days of paid time off. When the maximum accrual is reached, no
additional PTO time will accrue until Employee uses one or more accrued PTO
days. Accrued and unused PTO shall be paid in cash at the end of a fiscal year.

Business Expenses. The Employee shall be entitled to prompt reimbursement of
reasonable and usual business expenses incurred on behalf of Company in
accordance with the Company’s expense reimbursement policy.

 

(e)               Benefit Plans. The Employee shall be entitled to continue to
participate in or receive benefits under any employee benefit plan or
arrangement which is or may, in the future, be made available by the Company to
its employees, subject to and on a basis consistent with the terms, conditions
and overall administration of such plan or arrangement.

 

4.                  Termination. The Employee’s employment hereunder may be
terminated during the Term without any breach of this Agreement under the
following circumstances:

(a)               Death. The Employee’s employment hereunder shall terminate
upon the Employee’s death.

 

(b)               Disability. The Company may terminate the Employee’s
employment if the Employee is disabled and, because of the disability, is unable
to perform the essential functions of the Employee’s then existing position or
positions under this Agreement with or without reasonable accommodation. This
provision is not intended to reduce any rights the Employee may have pursuant to
any law.

 

(c)               Termination by the Company for Cause. At any time during the
Term, the Company may terminate the Employee’s employment hereunder for Cause.
For purposes of this Agreement, “Cause” shall mean: (i) conduct by the Employee
constituting a material act of willful misconduct in connection with the
performance of the Employee’s duties that results in loss, damage or injury that
is material to the Company; (ii) the commission by the Employee of (A) any
felony or (B) a misdemeanor in which dishonesty or fraud is a material element,
(iii) continued, willful and deliberate non-performance by the Employee of the
Employee’s duties hereunder (other than by reason of the Employee’s physical or
mental illness, incapacity or disability); (iv) a material breach by the
Employee of Section 6 of this Agreement that results in loss, damage or injury
that is material to the Company; (v) willful failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials in connection with such
investigations; or (vi) fraud, embezzlement or theft against the Company or any
of its Affiliates (as defined in Section 6(a) below). With respect to the events
in (i), (iii) and (iv) herein, the Company shall have delivered written notice
to the Employee of its intention to terminate the Employee’s employment for
Cause, which notice specifies in reasonable detail the circumstances claimed to
give rise to the Company’s right to terminate the Employee’s employment for
Cause and the Employee shall not have cured such circumstances to the extent
such circumstances are reasonably susceptible to cure as determined by the Board
in good faith within thirty (30) days following the Company’s delivery of such
notice. For avoidance of doubt, “Cause” shall not include (w) below par or below
average operational performance, in and of itself; (x) expense reimbursement
disputes in which the Employee acts in reasonable good faith; (y) occasional,
customary and de minimis use of the Company’s property for personal purposes;
and (z) acting in good faith upon advice of Company’s legal counsel.

 

(d)               Termination without Cause. At any time during the Term, the
Company may terminate the Employee’s employment hereunder without Cause by
providing the Employee with sixty (60) days advance written notice. Any
termination by the Company of the Employee’s employment under this Agreement
that does not constitute a termination for Cause under Section 4(c) and does not
result from the death or Disability of the Employee under Sections 4(a) or 4(b)
shall be deemed a termination without Cause under this Section 4(d). Any
suspension of the Employee’s employment with pay or benefits pending an
investigation of alleged improper activities by the Employee that, if determined
to be accurate, would be grounds for a Cause termination, shall not be
considered a termination of the Employee’s employment without Cause or provide
with Good Reason to terminate employment.

 

(e)               Termination by the Employee. At any time during the Term, the
Employee may terminate his employment hereunder for any reason, including, but
not limited to, Good Reason. For purposes of this Agreement, “Good Reason” shall
mean that the Employee has complied with the “Good Reason Process” (hereinafter
defined) following the occurrence of any of the following events: (i) a material
diminution in the Employee’s responsibilities, authority or duties; (ii) the
material breach of this Agreement by the Company, including but not limited to a
failure to pay Base Salary or Annual Bonus as provided for under this Agreement;
(iii) any relocation of the Employee’s principal place of business to a location
more than 30 miles from the Employee’s current office location as specified in
Paragraph 1(e); provided, however, that this clause (iii) will not apply to the
extent that any new office location is less than 30 miles from the Employee’s
residence; or (iv) a change in control of the Company. “Good Reason Process”
shall mean (i) the Employee reasonably determines in good faith that a “Good
Reason” condition has occurred; (ii) the Employee notifies the Company in
writing of the occurrence of the Good Reason condition within (60) days of the
occurrence of such condition; (iii) the Employee cooperates in good faith with
the Company’s efforts, for a period of sixty (60) days following such notice
(the “Cure Period”), to remedy the condition; (iv) notwithstanding such efforts,
the Good Reason condition continues to exist; and (v) the Employee terminates
his employment within thirty (30) days after the end of the Cure Period. If the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

 

(f)                Notice of Termination. Except for termination as specified in
Section 4(a), any termination of the Employee’s employment shall be communicated
by written Notice of

Termination by the terminating Party to the other Party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon.

(g)               Date of Termination. “Date of Termination” shall mean the
earliest of the following: (i) if the Employee’s employment is terminated by the
Employee’s death, the date of the Employee’s death; (ii) if the Employee’s
employment is terminated on account of Disability under Section 4(b) or by the
Company for Cause under Section 4(c), the date on which Notice of Termination is
given that follows any applicable required cure period; (iii) if the Employee’s
employment is terminated by the Company under Section 4(d), thirty (30) days
after the date on which a Notice of Termination is given; (iv) if the Employee’s
employment is terminated by the Employee under Section 4(e) without Good Reason,
thirty (30) days after the date of which a Notice of Termination is given or
such shorter period agreed to by the Company; or (v) if the Employee’s
employment is terminated by the Employee under Section 4(e) with Good Reason,
the date on which Notice of Termination is given after the end of the Cure
Period. Notwithstanding the foregoing, in the event that the Employee gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination but such acceleration shall nevertheless be deemed a
termination by the Employee on the accelerated date for purposes of this
Agreement. For purposes of determining the time when the lump sum portion of the
Severance Amount, if any, is to be paid under Section 5(b)(i) of this Agreement,
“Date of Termination” means the Employee’s separation from service as defined
under Section 409A.

 

5.                  Compensation upon Termination.

(a)               Accrued Benefits. If the Employee’s employment with the
Company is terminated for any reason during the Term, or if the Term is not
renewed, the Company shall pay or provide the Employee (or the Employee’s
authorized representative or estate) any earned but unpaid Base Salary or Annual
Bonus for services rendered through the Date of Termination, unpaid expense
reimbursements, and accrued but unused paid time off (the “Accrued Benefits”)
within thirty (30) days. With respect to vested compensation or benefits the
Employee may have under any employee benefit or compensation plan, program or
arrangement of the Company, payment will be made to the Employee under the terms
of the applicable plan, program or arrangement.

 

(b)               Termination by the Company without Cause or by the Employee
with Good Reason. If the Employee’s employment is terminated by the Company
without Cause as provided in Section 4(d), or the Employee terminates his
employment for Good Reason as provided in Section 4(e), or the Employee
terminates employment at the end of the Term after the Company provides notice
of intent not to renew pursuant to Section 1 for reasons other than would
provide grounds for a Cause termination, then the Company shall, through the
Date of Termination, pay the Employee his or her Accrued Benefits. If the
Employee signs a general release of claims substantially in the form which is
attached as Exhibit A to this Agreement) (the “Release”) within twenty-one (21)
days of the receipt of the form of the Release (extended to forty-five (45) days
in the event of a group termination or exit incentive program) and does not
revoke such Release during the seven-day revocation period:

 

(i)                 the Company shall pay the Employee an amount equal to two
times the sum of the Employee’s most recent Base Salary and target Annual Bonus
(but determined prior to any action involving Base Salary that would constitute
Good Reason) (the “Severance Amount”). To the extent that such Severance Amount
exceeds the 409A Separation Pay Limit (as defined below), such amount shall be
paid in a single lump sum on the regular payroll date of the Company, pertaining
to then current salaried employees of the Company, (“payroll date”) next
following the first anniversary date of the Employee’s Date of Termination. The
portion of the Severance Amount that does not exceed the 409A Separation Pay
Limit shall be paid in substantially equal amounts on each payroll date over a
one year period; and

 

(ii)              the Company shall pay the Employee an amount in cash equal to
the Company’s premium amounts paid for coverage of Employee at the time of the
Employee’s termination of coverage under the Company’s group medical, dental and
vision programs for a period of twelve (12) months, to be paid directly to the
Employee at the same times such payments would be paid on behalf of a current
employee for such coverage; provided, however:

 

(A) No payments shall be made under this paragraph (ii) unless and until the
Employee timely elects continued coverage under such plan(s) pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 as amended (“COBRA”);

 

(B) This paragraph (ii) shall not be read or construed as placing any
restrictions upon amounts paid under this paragraph (ii) as to their use;

 

(C) Payments under this paragraph (ii) shall cease as of the earliest to occur
of the following:

 

(1)              the Employee is no longer eligible for and continuing to
receive the COBRA coverage elected in subparagraph (A);

 

(2)              the time period set forth in the first sentence of this
paragraph (ii);

 

(3)              the date on which the Employee first becomes eligible to enroll
in a group health plan in which eligibility is based on employment with an
employer, and

 

(4)              if the Company in good faith determines that payments under
this paragraph (ii) would result in a discriminatory health plan pursuant to the
Patient Protection and Affordable Care Act of 2010, as amended.

 

(iii)            If the Employee has opted out of the Company’s group medical,
dental and vision programs during the coverage year in which termination occurs,
the Company shall add to the Severance Amount an amount equal to 12 months of
the Company’s monthly amount paid to employees who opt out from such coverage.

 

(iv)             Each individual payment of Severance Amount under Section
5(b)(i), Section 5(b)(ii), and Section 5(b)(iii) of this Agreement, shall be
deemed to be a separate “payment” for purposes and within the meaning of
Treasury Regulation Section 1.409A-2(b)(2)(iii).

 

(v)               Each individual payment of the Severance Amount under Section
5(b)(i), Section 5(b)(ii), and Section 5(b)(iii) of this Agreement, which are
considered “nonqualified deferred compensation” (“NQDC”) under Section 409A
shall be made on the date(s) provided herein and no request to accelerate or
defer any such payment under this Agreement shall be considered or approved for
any reason whatsoever, except as permitted under Section 409A and as the Company
allows in its sole discretion. The Company may in its sole discretion accelerate
or defer (but not beyond the time limit set forth below) any severance payments
which do not constitute NQDC in order to allow for the payment of taxes due, but
not beyond the time limit specified for such payment such that the payment would
be treated as NQDC. Subject to the requirements of Section 409A, if any
severance payment or reimbursement under Section 5(b) of this Agreement is
determined in good faith by the Company to constitute NQDC payable to a
“specified employee” as defined under Section 409A, then the Company shall make
any such payment not earlier than the earlier of: (x) the first payroll date
which is six (6) months following the Employee’s separation from service (as
defined under Section 409A) with the Company, or (y) the date of Employee’s
death.

 

(vi)             for purposes of this Section 5, “Section 409A” means Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

(vii)          for purposes of this Section 5, “409A Separation Pay Limit” means
two times the lesser of (x) the Employee’s annual compensation during the
calendar year preceding the year of the termination of employment; and (y) the
adjusted compensation limit under Code Section 401(a)(17) in effect for the year
of the termination.

 

6.                  Confidential Information, Non-solicitation, and Cooperation.

(a)               Definitions.

 

(i)                 As used in this Agreement, “Affiliate” means, as to any
Person, (i) any other Person which directly, or indirectly through one or more
intermediaries, controls such Person or is consolidated with such Person in
accordance with GAAP, (ii) any other Person which directly, or indirectly
through one or more intermediaries, is controlled by or is under common control
with such Person, or (iii) any other Person of which such Person owns, directly
or indirectly, fifty percent (50%) or more of the common stock or equivalent
equity interests. As used herein, the term “control” means possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities or
otherwise.

 

(ii)              As used in this Agreement, “Person” means an individual, a
corporation, a partnership, a limited liability company, an association, a trust
or any other entity or organization.

 

(b)               Confidential Information. As used in this Agreement,
“Confidential Information” means information belonging to the Company or its
Affiliates which is of value to the Company or any of its Affiliates in the
course of conducting its business (whether having existed, now existing, or to
be developed or created during Employee’s employment by Company) and the
disclosure of which could result in a competitive or other disadvantage to the
Company or its Affiliates. Confidential Information includes, without
limitation, contract terms and rates; negotiating and contracting strategies;
financial information, reports, and forecasts; inventions, improvements and
other intellectual property; product plans or proposed product plans; trade
secrets; designs, processes or formulae; software; market or sales information,
plans or strategies; employee, customer, patient, provider and supplier
information; information from patient medical records; financial data; insurance
reimbursement methodologies, strategies and practices; product and service
pricing methodologies, strategies and practices; contracts with physicians,
providers, provider networks, payors, physician databases and contracts with
hospitals; regulatory and clinical manuals; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) that have been discussed or considered by the Company or its
Affiliates, including, without limitation, the management of the Company or its
Affiliates. Confidential Information includes information developed by the
Employee in the course of the Employee’s employment by the Company, as well as
other information to which the Employee may have access in connection with the
Employee’s employment. Confidential Information also includes the confidential
information of others with which the Company or its Affiliates has a business
relationship. Notwithstanding the foregoing, Confidential Information does not
include information in the public domain, unless due to breach of the Employee’s
duties under Section 6(b), unless otherwise due to Employee’s breach of the
obligations in this Agreement, or unless due to violation of another Person’s
obligations to the Company or its Affiliates that Employee should have taken
reasonable measures to prevent but that Employee did not take.

 

(c)               Confidentiality. The Employee understands and agrees that the
Employee’s employment creates a relationship of confidence and trust between the
Company and the Employee with respect to all Confidential Information. At all
times, both during the Employee’s employment with the Company and after the
Employee’s termination from employment for any reason, the Employee shall keep
in confidence and trust all such Confidential Information, and shall not use,
disclose, or transfer any such Confidential Information without the written
consent of the Company, except as may be necessary within the scope of
Employee’s duties with Company and in the ordinary course of performing the
Employee’s duties to the Company or as otherwise provided in Section 6(d) below.
Employee understands and agrees not to sell, license or otherwise exploit any
products or services which embody or otherwise exploit in whole or in part any
Confidential Information or materials. Employee acknowledges and agrees that the
sale, misappropriation, or unauthorized use or disclosure in writing, orally or
by electronic means, at any time of Confidential Information obtained by
Employee during or in connection with the course of Employee’s employment
constitutes unfair competition. Employee agrees and promises not to engage in
unfair competition with Company or its Affiliates, either during employment, or
at any time thereafter.

 

(d)               Protected Rights. Notwithstanding anything to the contrary in
this Section 6, this Agreement is not intended to, and shall not, in any way
prohibit, limit or otherwise interfere with the Employee’s protected rights
under federal, state or local law to, without notice to the Company, (i)
communicate or file a charge with a government regulator; (ii) participate in an
investigation or proceeding conducted by a government regulator; or (iii)
receive an award paid by a government regulator for providing information.

 

(e)               Documents, Records, etc. All documents, records, data,
apparatus, equipment and other physical property, whether or not pertaining to
Confidential Information, that are furnished to the Employee by the Company or
its Affiliates or are produced by the Employee in connection with the Employee’s
employment will be and remain the sole property of the Company and its
Affiliates. The Employee shall return to the Company all such materials and
property as and when requested by the Company. In any event, the Employee shall
return all such materials and property immediately upon termination of the
Employee’s employment for any reason. The Employee shall not retain any such
material or property or any copies thereof after such termination. It is
specifically agreed that any documents, card files, notebooks, programs, or
similar items containing customer or patient information are the property of the
Company and its Affiliates regardless of by whom they were compiled.

 

(f)                Disclosure Prevention. The Employee will take all reasonable
precautions to prevent the inadvertent or accidental exposure of Confidential
Information.

 

(g)               Removal of Material. The Employee will not remove any
Confidential Information from the Company’s or its Affiliate’s premises except
for use in the Company’s business, and only consistent with the Employee’s
duties with the Company.

 

(h)               Copying. The Employee agrees that copying or transferring
Confidential Information (by any means) shall be done only as needed in
furtherance of and for use in the Company’s and its Affiliate’s business, and
consistent with the Employee’s duties with the Company. The Employee further
agrees that copies of Confidential Information shall be treated with the same
degree of confidentiality as the original information and shall be subject to
all restrictions herein.

 

(i)                 Computer Security. During the Employee’s employment with the
Company, the Employee agrees only to use Company’s and its Affiliate’s computer
resources (both on and off the Company’s premises) for which the Employee has
been authorized and granted access. The Employee agrees to comply with the
Company’s policies and procedures concerning computer security.

 

(j)                 E-Mail. The Employee acknowledges that the Company retains
the right to review any and all electronic mail communications made with
employer provided email accounts, hardware, software, or networks, with or
without notice, at any time.

 

(k)               Assignment. The Employee acknowledges that any and all
inventions, discoveries, designs, developments, methods, modifications,
improvements, trade secrets, processes, software, formulae, data, “know-how,”
databases, algorithms, techniques and works of authorship whether or not
patentable or protectable by copyright or trade secret, made or conceived, first
reduced to practice, or learned by the Employee, either alone or jointly with
others, during the Term that (i) relate to or are useful in the business of the
Company or its Affiliates, or (ii) are conceived, made or worked on at the
expense of or during the Employee’s work time for the Company, or using any
resources or materials of the Company or its Affiliates, or (iii) arise out of
tasks assigned to the Employee by the Company (together “Proprietary
Inventions”) will be the sole property of the Company or its Affiliates. The
Employee acknowledges that all work performed by the Employee is on a “work for
hire” basis and the Employee hereby assigns or agrees to assign to the Company
the Employee’s entire right, title and interest in and to any and all
Proprietary Inventions and related intellectual property rights. The Employee
agrees to assist the Company to obtain, maintain and enforce intellectual
property rights for Proprietary Inventions in any and all countries during the
Term, and thereafter for as long as such intellectual property rights exist.

 

(l)                 Non-solicitation. Employee agrees and covenants that, at any
time during Employee’s employment with the Company and for a period of twelve
(12) months immediately following the termination of Employee’s relationship
with the Company for any reason, whether with or without cause, Employee shall
not, either on Employee’s own behalf or on behalf of any other Person: (i)
solicit the services of or entice away, directly or indirectly, any Person
employed or engaged by or otherwise providing services to the Company or its
Affiliates (this provision does not prohibit the Employee’s post-termination
acceptance of unsolicited applications for employment); or (ii) take any illegal
action or engage in any unfair business practice, including, without limitation,
any misappropriation of confidential, proprietary or trade secret information of
the Company or its Affiliates, as a result of which relations between the
Company or its Affiliates, and any of their customers, clients, suppliers,
distributors or others, may be impaired or which might otherwise be detrimental
to the business interests or reputation of the Company or its Affiliates.

 

(m)             Third-Party Agreements and Rights. The Employee hereby confirms
that the Employee is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Employee’s use or
disclosure of information or the Employee’s engagement in any business except as
Employee has previously provided written notice to Company and has attached to
this Agreement. The Employee represents to the Company that the Employee’s
execution of this Agreement, the Employee’s employment with the Company and the
performance of the Employee’s proposed duties for the Company will not violate
any obligations the Employee may have to any previous employer or other party.
In the Employee’s work for the Company, the Employee will not disclose or use
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Employee will not bring to (by any
means) the premises of the Company any copies or other tangible embodiments of
nonpublic information belonging to or obtained from any such previous employment
or other party.

 

(n)               Litigation and Regulatory Cooperation. During and after the
Employee’s employment, the Employee shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or that may
be brought in the future against or on behalf of the Company that relate to
events or occurrences that transpired while the Employee was employed by the
Company. The Employee’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after the Employee’s
employment, the Employee also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state, or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Employee was employed by the Company. The
Company shall reimburse the Employee for any reasonable out of pocket expenses
incurred in connection with the Employee’s performance of obligations pursuant
to this Section. “Full cooperation” shall not be construed to in any way require
any violation of law or any testimony that is false or misleading.

 

(o)               Enforcement; Injunction. The Employee acknowledges and agrees
that the restrictions contained in this Agreement are reasonable and necessary
to protect the business and interests of the Company and its Affiliates, do not
create any undue hardship for the Employee, and that any violation of the
restrictions in this Agreement would cause the Company and its Affiliates
substantial irreparable injury. Accordingly, the Employee agrees that a remedy
at law for any breach or threatened breach of the covenants or other obligations
in Section 6 of this Agreement would be inadequate and that the Company, in
addition to any other remedies available, shall be entitled to obtain
preliminary and permanent injunctive relief to secure specific performance of
such covenants and to prevent a breach or contemplated or threatened breach of
this Agreement without the necessity of proving actual damage and without the
necessity of posting bond or security, which the Employee expressly waives.
Moreover, the Employee will provide the Company a full accounting of all
proceeds and profits received by the Employee as a result of or in connection
with a breach of Section 6 of this Agreement. Unless prohibited by law, the
Company shall have the right to retain any amounts otherwise payable by the
Company to the Employee to satisfy any of the Employee’s obligations as a result
of any breach of Section 6 of this Agreement. The Employee hereby agrees to
indemnify and hold harmless the Company and its Affiliates from and against any
damages incurred by the Company or its Affiliates as assessed by a court of
competent jurisdiction as a result of any breach of Section 6 of this Agreement
by the Employee. The prevailing party shall be entitled to recover its
reasonable attorneys’ fees and costs if it prevails in any action to enforce
Section 6 of this Agreement. It is the express intention of the parties that the
obligations of Section 6 of this Agreement shall survive the termination of the
Employee’s employment. The Employee agrees that each obligation specified in
Section 6 of this Agreement is a separate and independent covenant that shall
survive any termination of this Agreement and that the unenforceability of any
of them shall not preclude the enforcement of any other covenants in Section 6
of this Agreement. No change in the Employee’s duties or compensation shall be
construed to affect, alter or otherwise release the Employee from the covenants
herein.

 

7.                  Successors and Assigns. This Agreement shall be assignable
to and shall be binding upon and inure to the benefit of, the Company’s
successors and assigns, including, without limitation, successors through
merger, name change, consolidation, or sale of a majority of the Company’s stock
or assets, and shall be binding upon the Employee. The Empoyee shall not have
the right to assign his rights or obligations under this Agreement.

8.                  Severability. The provisions of this Agreement are
severable. If any provision of this Agreement is determined to be unenforceable,
in whole or in part, then such provision shall be modified so as to be
enforceable to the maximum extent permitted by law. If such provision cannot be
modified to be enforceable, the provision shall be severed from this Agreement
to the extent unenforceable. The remaining provisions and any partially
enforceable provisions shall remain in full force and effect.

9.                  Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

10.              Notices. Whenever any notice is required hereunder, such notice
shall be deemed to have been effectively delivered or given and received on the
date personally delivered or on the date sent via email to the respective party
to whom it is directed and confirmed by return email within three (3) business
days, provided that if confirmation by email is not received within such time, a
copy of such notice is also delivered to the person via overnight delivery at
the known address of such person or, if not known, then to the corporate
headquarters and to the attention of such person.

11.              Publicity. The Employee hereby grants to the Company the right
to use the Employee’s name and likeness, without additional consideration, on,
in and in connection with technical, marketing and/or disclosure materials
published by or for the Company for the duration of Employee’s employment with
Company.

12.              Conflicting Obligations and Rights. The Employee agrees to
inform the Company of any apparent conflicts between the Employee’s work for the
Company and (a) any obligations the Employee may have to preserve the
confidentiality of another’s proprietary information or materials or (b) any
rights the Employee claims to any inventions or ideas before using the same on
the Company’s behalf. Otherwise, the Company may conclude that no such conflict
exists and the Employee agrees thereafter to make no such claim against the
Company. The Company shall receive such disclosures in confidence and consistent
with the objectives of avoiding any conflict of obligations and rights or the
appearance of any conflict of interest.

13.              Notification of New Employer. In the event that the Employee
leaves the employ of the Company, voluntarily or involuntarily, the Employee
agrees to inform any subsequent employer of the Employee’s obligations under
Section 6 of this Agreement. The Employee further hereby authorizes the Company
to notify the Employee’s new employer about the Employee’s obligations under
Section 6 of this Agreement.

14.              Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any previous oral or written communications, negotiations,
representations, understandings, or agreements between them. Any modification of
this Agreement shall be effective only if set forth in a written document signed
by the Employee and a duly authorized officer of the Company.

15.              Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Employee and by a duly authorized
representative of the Company.

16.              Non-Interference. Notwithstanding anything to the contrary set
forth in this Agreement or in any other agreement between the Employee and the
Company, nothing in this Agreement or in any other agreement shall limit the
Employee’s ability, or otherwise interfere with the Employee’s rights, to (a)
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission, or any other federal,
state, or local governmental agency or commission (each a “Government Agency”),
(b) communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company, (c) receive an award for information provided to any Government Agency,
or (d) engage in activity specifically protected by Section 7 of the National
Labor Relations Act, or any other federal or state statute or regulation.

17.              Governing Law/Consent to Jurisdiction and Venue. The laws of
the State of Florida shall govern this Agreement. If Florida’s conflict of law
rules would apply another state’s laws, the Parties agree that Florida law shall
still govern. Any and all claims arising out of or relating to this Agreement
shall be brought in a state or federal court of competent jurisdiction in
Florida. The Parties consent to the personal jurisdiction of the state and/or
federal courts located in Miami Dade County, Florida. The Parties waive (i) any
objection to jurisdiction or venue, or (ii) any defense claiming lack of
jurisdiction or improper venue, in any action brought in such courts.

18.              Obligations of Successors. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

19.              Limitation on Payments in Certain Events.

(a)               Limitation on Payments. Notwithstanding anything to the
contrary in Section 3 and Section 5 of this Agreement, if any payment or
distribution that the Employee would receive pursuant to this Agreement or
otherwise (“Payment”) would (a) constitute a “parachute payment” within the
meaning of Section 280G of the Code), and (b) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Company shall cause to be determined, before any amounts of the Payment are
paid to the Employee, which of the following alternative forms of payment would
maximize the Employee’s after-tax proceeds: (i) payment in full of the entire
amount of the Payment (a “Full Payment”), or (ii) payment of only a part of the
Payment so that the Employee receives that largest Payment possible without
being subject to the Excise Tax (a “Reduced Payment”), whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax (all computed at the highest marginal rate, net
of the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in the Employee’s receipt, on
an after-tax basis, of the greater amount of the Payment, notwithstanding that
all or some portion the Payment may be subject to the Excise Tax.

 

(b)               The independent registered public accounting firm engaged by
the Company for general audit purposes as of the day prior to the date the first
Payment is due shall make all determinations required to be made under this
Section 18. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, group or
entity effecting the transaction, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

 

(c)               The independent registered public accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and the Employee at such time
as requested by the Company or the Employee. If the independent registered
public accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Payment, it
shall furnish the Company and the Employee with an opinion reasonably acceptable
to the Employee that no Excise Tax will be imposed with respect to such Payment.
Any good faith determinations of the accounting firm made hereunder shall be
final, binding and conclusive upon the Parties.

 

20.              Counterparts. This Agreement may be executed in any number of
counterparts, including, but not limited to, electronically signed or scanned
images, each of which when so executed and delivered shall be taken to be an
original; but such counterparts shall together constitute one and the same
document.

[Signature Page Follows]



 



 1 

 



IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Employee, as of the date
first above written.



COMPANY:           CLINIGENCE HOLDINGS, INC.:           By: /s/ Jacob Margolin  
  Printed Name: Jacob Margolin     Its: CEO     Date: April 01, 2019          
EMPLOYEE:           By: /s/ Lawrence Schimmel     Printed Name: Lawrence
Schimmel     Date: April 01, 2019                      

 

 2 

 






EXHIBIT A

Release of Claims

I, _________________, in consideration of and subject to the performance by

CLINIGENCE HOLDINGS, INC., a Delaware corporation (the “Company”) of its
obligations under the Employment Agreement, dated as of ___________ _, 20__ (as
amended from time to time, the “Agreement”), do hereby release and forever
discharge as of the date of my execution of this release (this “Release”) the
Company, its affiliated and related entities, its and their respective
predecessors, successors and assigns, its and their respective employee benefit
plans and fiduciaries of such plans, and the current and former officers,
directors, shareholders, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively, the
“Released Parties”) to the extent provided below.

1.I understand that any payments or benefits paid or granted to me under Section
5(b) of the Agreement represent, in part, consideration for signing this Release
and are not salary, wages or benefits to which I was already entitled. Such
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates.

2.Releases.

I knowingly and voluntarily (on behalf of myself, my spouse, my heirs,
executors, administrators, agents and assigns, past and present) fully and
forever release and discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action, cross
claims, counterclaims, demands, debts, liens, contracts, covenants, suits,
rights, obligations, expenses, judgments, compensatory damages, liquid damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, orders and liabilities of whatever kind of nature, in law and in equity,
in contract of in tort, both past and present (through the date this General
Release becomes effective and enforceable) and whether known or unknown, vested
or contingent, suspected, or claimed, against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or relate to my employment with, or my
separation or termination from, the Company up to the date of my execution of
this Release (including, but not limited to, any allegation, claim of violation
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act), the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; the Fair Labor Standards Act;
or their state or local counterparts; or under any other federal, state or local
civil or human rights law, or under any other local state or federal law,
regulation or ordinance; or under any public policy, contract of tort, or under
common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of the Agreement,
infliction of emotional distress or defamation; or any claim for costs, fees, or
other expenses, including attorneys’ fees incurred in these matters)
(collectively, the “Claims”). Employee agrees that this Agreement is intended to
include all claims, if any, that Employee may have against the Company, and that
this Agreement extinguishes those claims.

 

3.I represent that I have made no assignment of transfer of any right, claim,
demand, cause of action, or other matter covered by Section 2 above.

4.In signing this Release, I acknowledge and intend that it shall be effective
as a bar to each and every one of the claims, demands and causes of action
herein above mentioned or implied. I expressly consent that this Release shall
be given full force and effect according to each and all of its express terms
and provisions, including those relating to unknown and unsuspected claims up to
the date of my execution of this Release, if any, as well as those relating to
any other claims hereinabove mentioned. I acknowledge and agree that this waiver
is an essential and material term of this Release and that without such waiver
the Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a claim seeking damages against the Company,
this Release shall serve as a complete defense to such claims as to my rights
and entitlements. I further agree that I am not aware of any pending charge or
complaint of the type described in Section 2 above as of the date of my
execution of this Release.

5.I agree that neither this Release, nor the furnishing of the consideration for
this Release, shall be deemed or constructed at any time to be an admission or
acknowledgement by the Company, any Released Party or myself of any improper or
unlawful conduct.

6.I agree and acknowledge that the provisions, conditions, and negotiations of
this Release are confidential and agree not to disclose any information
regarding the terms, conditions and negotiations of this Release, nor transfer
any copy of this Release to any person or entity, other than my immediate family
and any tax, legal or other counsel or advisor I have consulted regarding the
meaning or effect hereof or as required by applicable law, and I will instruct
each of the foregoing not to disclose the same to anyone.

7.Notwithstanding anything in the Release to the contrary, nothing in this
Release shall be deemed to affect, impair, relinquish, diminish, or in any way
affect any rights or claims in any respect to (i) any vested rights or other
entitlements that I may have as of the date of my execution of this Release
under the Company’s 401(k) plan; (ii) any other vested rights or other
entitlements that I may have as of the date of my execution of this Release
under any employee benefit plan or program, in which I participated in my
capacity as an employee of the Company; (iii) my rights under the Agreement; or
(iv) my rights under the Release.

8.I understand that I continue to be bound by Section 6 of the Agreement.

9.Whenever possible, each provision of this Release shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any
provisions of this Release are held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Release shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained herein.

10.This Release shall be governed by and construed in accordance with the laws
of the State of Florida, without giving effect to the conflict of laws
principles of the State of Florida.

BY SIGNING THIS RELEASE, I REPRESENT AND AGREE THAT:

(i)I HAVE READ IT CAREFULLY;

(ii)I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED;

(iii)I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(iv)THE COMPANY IS HEREBY ADVISING ME TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING IT, I HAVE HAD THE OPPORTUNITY TO SO CONSULT, AND HAVE AVAILED MYSELF
OF SUCH ADVICE TO THE EXTENT I HAVE DEEMED NECESSARY TO MAKE A VOLUNTARY AND
INFORMED CHOICE TO EXECUTE THIS RELEASE;

(v)I HAVE HAD AT LEAST TWENTY ONE (21) DAYS [45 DAYS IN

CONNECTION WITH A GROUP TERMINATION OR EXIT INCENTIVE PLAN] FOLLOWING THE DATE
OF TERMINATION OF MY EMPLOYMENT TO CONSIDER THIS RELEASE;

(vi)CHANGES TO THIS RELEASE, WHETHER MATERIAL OR IMMATERIAL, DO NOT RESTART THE
RUNNING OF THE 21-DAY [OR 45 DAY] CONSIDERATION PERIOD;

(vii)I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT, SUCH REVOCATION TO BE RECEIVED IN WRITING BY THE COMPANY BY THE
END OF THE SEVENTH DAY AFTER THE DATE HEREOF, AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;



(viii)I HAVE SIGNED THIS RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(ix)I AGREE THAT THE PROVISIONS OF THIS RELEASE MAY NOT BE AMENDED, WAIVED OR
MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATED AS OF ________, 20__

___________________________________________ [Name]



 3 

 

 

 

